DETAILED ACTION

Examiner’s Amendment
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney David Pointer on 05/06/2022.   
The application has been amended as follows:

Claim 1 is amended as follows:
1. 	(Currently Amended) An apparatus for use when performing a dental restoration process, comprising: 
a restoration band having an elongated body between a first end and a second end, the elongated body having a top edge and a bottom edge and conforming to a circular shape configured to surround a tooth; 
an upper circular rim of elastic material that has a first channel, wherein the top edge of the restoration band is positioned in the first channel, an expansion and contraction of the upper circular rim causes the restoration band to uncoil and coil, and the uncoiling and coiling of the restoration band causes a first diameter of the restoration band along the first channel to expand and contract; 
a lower circular rim of elastic material that has a second channel, wherein the bottom edge of the restoration band is positioned in the second channel, an expansion and contraction of the lower circular rim causes the restoration band to uncoil and coil, and the uncoiling and coiling of the restoration band causes a second diameter of the restoration band along the second channel to expand and contract; and 
an elastic sleeve that attaches the upper circular rim to the lower circular rim with the restoration band extending therebetween the upper circular rim and the lower circular rim, wherein a portion of the restoration band passes through the elastic sleeve


Allowable Subject Matter
2.	Claims 1-13 are allowed. 
3.  	The following is an examiner’s statement of reasons for allowance:  the prior arts fail to disclose or reasonably teach an apparatus for use when performing a dental restoration process, comprising, inter alia: a restoration band having an elongated body between a first end and a second end, the elongated body having a top edge and a bottom edge and conforming to a circular shape configured to surround a tooth; an upper circular rim of elastic material that has a first channel, wherein the top edge of the restoration band is positioned in the first channel, an expansion and contraction of the upper circular rim causes the restoration band to uncoil and coil, and the uncoiling and coiling of the restoration band causes a first diameter of the restoration band along the first channel to expand and contract; a lower circular rim of elastic material that has a second channel, wherein the bottom edge of the restoration band is positioned in the second channel, an expansion and contraction of the lower circular rim causes the restoration band to uncoil and coil, and the uncoiling and coiling of the restoration band causes a second diameter of the restoration band along the second channel to expand and contract; and an elastic sleeve that attaches the upper circular rim to the lower circular rim with the restoration band extending therebetween the upper circular rim and the lower circular rim, wherein a portion of the restoration band passes through the elastic sleeve, in combination with the elements and their arrangements as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO D MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hao D Mai/
Examiner, Art Unit 3772

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772